Citation Nr: 1117996	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  06-10 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a right knee disability.  
 
2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left knee disability.    

3.  Whether new and material evidence has been received to reopen a claim for service connection for right knee meniscectomy.  

4.  Entitlement to service connection for a right knee disability, to include as secondary to post-operative residuals, tear of right popliteral artery and vein.  

5.  Entitlement to service connection for a left knee disability, to include as secondary to post-operative residuals, tear of right popliteral artery and vein.  

6.  Entitlement to an evaluation in excess of 10 percent for compensation for post-operative residuals, tear of right popliteral artery and vein.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1964 to July 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).  In that rating decision, the RO reopened the previously denied claim for entitlement to service connection for right knee meniscectomy, but it confirmed and continued the denial of the underlying claim.  The RO also denied service connection for a left knee disability (degenerative arthritis) and an increased rating for post-operative residuals, tear of popliteral artery and vein. 

It is noted that the RO originally denied the Veteran's right knee claim in a May 1981 rating decision by finding that there was no medical evidence of that showed the Veteran's right knee meniscectomy was related to service.  The Veteran was notified of the decision later that month, but he did not appeal and the May 1981 rating decision is final.

While the July 2004 RO decision addressed the matter on a de novo basis, to include whether the right knee meniscectomy was related to the service-connected popliteral artery tear, for purposes of establishing jurisdiction, the Board is required to make a decision in the first instance as to whether new and material evidence was received warranting the reopening of this matter.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir 1996).  The Board has re-characterized the issue accordingly to reflect the procedural status of the previously denied claim.

In August 2009, the Veteran testified before the undersigned during a Travel Board hearing at the RO.  During the hearing, the undersigned identified the issues on appeal, and noted what pertinent evidence was outstanding and what evidence might assist in substantiating the claims.  Additionally, the Veteran through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).   A copy of the hearing transcript has been associated with the claims folder.

The following decision addresses the 1151 and new and material issues.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2009 correspondence, the Veteran stated that he wished to withdraw his appeal as to the matter involving entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for degenerative arthritis in the right knee. 

2.  In August 2009 correspondence, the Veteran stated that he wished to withdraw his appeal as to the matter involving entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for degenerative arthritis in the left knee. 

3.  An unappealed May 1981 rating decision denied service connection for right knee meniscectomy.

4.  The additional evidence associated with the claims file subsequent to the May 1981 rating decision is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for degenerative arthritis in the right knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2010).

2.    The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for degenerative arthritis in the left knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2010).

3.  The RO's May 1981 decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.104, 20.1103 (2010).

4.  New and material evidence has been submitted since the May 1981 rating decision, and the claim for service connection for right knee meniscectomy is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn issues

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(b).

The record reflects that the Veteran perfected an appeal of the July 2004 rating decision that declined, inter alia, entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for degenerative arthritis in the right and left knees.  Thereafter, the Veteran indicated in his August 2009 correspondence to VA that he wished to withdraw his appeal with respect to these claims.  The Board finds that this statement qualifies as a valid withdrawal of the issues of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for degenerative arthritis in the right and left knees.  See 38 C.F.R. § 20.204.  Accordingly, these claims will be dismissed.

New and Material Claim

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence before VA at the time of May 1981 rating decision included the Veteran's service treatment records, post-service medical records, and lay evidence.  The service treatment records showed that the Veteran had been treated for a left knee injury in service but were negative for any complaints, diagnoses, or treatment of right knee problems. The only other evidence before RO adjudicators was a report of an April 1980 VA examination, which focused on the Veteran's right knee disorder.  That report contained clinical findings of residuals of status post right medial meniscectomy and a medical opinion that found that the Veteran's right knee disorder was not related to his period of service.

Based on that evidence, the RO determined that there was no evidence to support the Veteran's claim for entitlement to service connection for right knee meniscectomy.  

In support of his application to reopen his claim, the Veteran has submitted private and VA medical records showing treatment for degenerative arthritis in his right knee based on Magnetic Resonance Imaging (MRI) and X-ray findings.  Also, the record contains additional statements from the Veteran and his August 2009 Board testimony, which collectively indicate that his current right knee disorder is secondary to his compensation for post-operative residuals, tear of popliteral artery and vein.  He asserts that treatment for his popliteral artery and vein disability, including steroid injections, and insertion of a clip to resolve the tear in the popliteral artery and vein proximately caused the degenerative arthritis in his right knee.  His testimony is possibly corroborated by newly submitted VA medical record that includes an August 2008 VA treatment record in which the treating 
VA physician stated that the Veteran's current right knee disorder is "likely secondary to effects of previous surgery and degeneration."  The treating VA physician failed to specify whether the previous surgery was to repair the tear in the popliteral artery and vein or to the repair the medial meniscus tear.  

The Board finds that the additional post-service medical records that show a new diagnosis of and treatment for degenerative arthritis in the right knee and the Veteran's additional lay statements and testimony relating his right knee disorder to his compensation for post-operative residuals, tear of popliteral artery and vein, are both new and material.  That newly submitted clinical and lay evidence tends to corroborate the Veteran's contention that he has a current diagnosis of degenerative arthritis in his right knee is related to his compensation for post-operative residuals, tear of popliteral artery and vein.  Moreover, that new evidence was not previously considered by agency decision makers and it is not cumulative or redundant.  The additional evidence also relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Specifically, that new evidence supports a new theory of entitlement for service connection for right knee disorder, to include as secondary to his compensation for post-operative residuals, tear of popliteral artery and vein, which was not addressed at the time of the last final decision.  Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson 20 Vet. App. 307, 312-13 (2006).  Furthermore, that new evidence is presumed credible for the purpose of determining whether it is material to the Veteran's claim.

Because the Board finds the evidence submitted since the 1981 decision both new and material the claim for service connection for right knee meniscectomy is reopened.  To that extent only, the appeal is allowed
 
VA's Duty for Notice and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, in view of the Board's favorable decision to reopen the previously denied claim for entitlement to service connection for right knee disorder, any further discussion as to possible lapses in VA's duties to assist and notify would serve no useful purpose.

ORDER

The appeal as entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for degenerative arthritis in the right knee is dismissed. 

The appeal as entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for degenerative arthritis in the left knee is dismissed. 

As new and material evidence has been received, reopening of the claim for entitlement to service connection for right knee disorder is granted to that extent only. 

REMAND

As noted, the Veteran seeks service connection for degenerative arthritis in the right and left knees, to include as secondary to service-connected tear of the right popliteral artery and vein.  The Board notes that, under 38 C.F.R. § 3.310 (a), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service- connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service- connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  A recent amendment to 38 C.F.R. § 3.310, effective October 10, 2006, was enacted.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen and adds language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.

Based on a review of the record, the Board finds that additional development must be accomplished prior to further consideration of the Veteran's claims.  The Veteran contends that the treatment used to treat his service-connected disability, including inserting a clip to resolve the popliteral artery tear and steroid injections to resolve pain, resulted in the degenerative arthritis in his right knee.  He then asserts that his favoring of the right knee caused disability in his left knee.  The Board feels that the Veteran should be examined by a VA physician to address this matter.  

In regard to the increased rating claim, the record reflects that the Veteran was last afforded a VA examination in March 2007.  During the August 2009 Board hearing, he testified that his disability had worsened since the last examination.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Additionally, the Board notes that during the pendency of this appeal, the Veteran's disability has only been evaluated for the residual scar and no other symptomatology that causes the Veteran any additional disability.  The record shows that the Veteran has consistently complained of pain associated with post-operative residuals of the tear of popliteral artery and vein.  The Veteran should be provided with a VA examination to determine whether the Veteran has additional disability (other than residual scarring) resulting from the disability due to post-operative residuals of the tear of popliteral artery and vein. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, VA and private, who have treated him for the claimed disabilities since service.  After securing any necessary authorizations, request copies of all indicated records which have not been previously secured and associate them with the claims folder. 

2.  Following the receipt of any records requested above, schedule the Veteran for a VA examination to determine whether the etiology of the degenerative arthritis in his right and left knees.  All indicated tests and studies should be performed and all findings reported in detail.  The claims folder must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any right and left knee disability, including degenerative arthritis, is secondary to or was aggravated by his service-connected right popliteral artery and vein tear.  The examiner should comment on the Veteran's assertions that treatment for the service-connected right popliteral artery and vein tear (insertion of a clip to resolve popliteral artery tear and/or steroid injections in the knee to alleviate pain) proximately caused the degenerative arthritis in his right knee, and that the degenerative arthritis in his left knee resulted from favoring his right knee over the years.  

The examiner must provide a rationale for each opinion.  If an opinion cannot be provided without resorting to speculation, it should so be stated and a rationale for why not should be provided.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right popliteral artery and vein tear.  It is imperative that the examiner review the claims folder in conjunction with the examination.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should document and describe all scarring associated with the service-connected right popliteral artery and vein tear. The examiner should also identify the nature and severity of any additional disability (other than residual scarring) resulting from the right popliteral artery and vein tear. 

4.  Thereafter, readjudicate the claims on appeal in light of the additional evidence obtained.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it.

The purpose of this REMAND is to obtain additional evidence and ensure that the veteran is afforded all due process of law.  The Board intimates no opinion, either factual or legal, as to the conclusion warranted in this case.  No action is required by the Veteran until contacted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


